ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Signature Elevator Company, Inc.              )      ASBCA No. 60313
                                              )
Under Contract No. FA4497-13-D-0004           )

APPEARANCES FOR THE APPELLANT:                       Dennis C. Ehlers, Esq.
                                                     Laurence Schor, Esq.
                                                     Robert D. Pratt, Esq.
                                                      Asmar Schor McKenna PLLC
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Heather M. Mandelkehr, Esq.
                                                      Trial Attorney

                               ORDER OF DISMISSAL

        Appellant has filed a stipulation of dismissal seeking dismissal of this appeal
with prejudice pursuant to an attached settlement agreement executed by both parties
settling the disputes at issue in this appeal.

       The appeal is accordingly dismissed with prejudice.

       Dated: 16 March 2016




                                                  Administrative Jud
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60313, Appeal of Signature Elevator
Company, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2